El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Cristóbal Morales entabló demanda contra P. González y Cía., S. en C., y Pedro González, sobre cobro de pesos. El *778demandado Pedro González es socio gestor de sn codeman-dada P. González & Compañía, S. en C.
Los demandados opusieron a la demanda varias excep-ciones previas entre ellas la de defecto de partes demanda-das basada en- que habiéndose llevado a efecto el contrato que sirve de base a la reclamación entre el demandante y la demandada P. González y Compañía, S. en C., no' cabe de-mandar al socio gestor Pedro González porque la responsa-bilidad de éste sólo surgiría cuando la sociedad no pudiera responder por sí misma.
La corte desestimó las otras excepciones y declaró con lugar la de defecto de partes demandadas. Se registró sen-tencia a petición del demandante que interpuso entonces el presente recurso de apelación.
A nuestro juicio erró la corte sentenciadora. El deman-dante interpretó perfectamente el alcance de la decisión de esta Corte en el caso de M. Lamadrid y Cía. v. Torrens Martorell y Cía. et al., 28 D.P.R. 879, y comprendió en su de-manda a la sociedad y al socio. En lo único que debió ser más preciso fue en la súplica de su demanda, pero ello no importa.
El resumen del caso citado, dice:
“El socio de una compañía regular colectiva queda colocado, para todos los fines prácticos en el lugar de un fiador solidario de la sociedad, por lo que puede ser incluido como demandado en una acción establecida contra ésta para cobro de dinero; y para dejar a salvo su derecho al beneficio de excusión que le reconoce el ar-tículo 237 del Código de Comercio, bastará que la sentencia dis-ponga que sólo sean embargados y ejecutados bienes particulares del socio demandado para satisfacer la sentencia, en el caso de que el márshal devuelva la orden manifestando que no ha encontrado bienes de la sociedad o que los ejecutados no alcanzaron a cubrir el importe de la sentencia.”
Es cierto que los hechos en el caso de Lamadrid, supra, eran algo distintos, pero la amplia discusión de los princi-’ pios envueltos y el análisis de la ley y de las decisiones de *779Filipinas que la opinión contiene fijan claramente el crite-rio de la corte en el sentido de la procedencia de dirigir la acción desde sns comienzos contra la sociedad y contra el socio, en evitación de complicaciones, dificultades o dilaciones futuras. Claro es que la sentencia no podrá ejecutarse en bienes particulares de los socios colectivos sino después de haberse hecho excusión del' haber social, pero dictada la sentencia de tal modo, queda de una vez todo resuelto sin perjuicio para nadie, sin violar derecho alguno, y el marshal puede seguir en la ejecución hasta el fin en caso nece-sario, bajo la dirección, por supuesto, de la corte.
Debe revocarse la sentencia apelada y devolverse el caso a la corte inferior para ulteriores procedimientos no incon-sistentes con esta opinión.
El Juez Asociado Sr. "Wolf disintió.